Name: Commission Regulation (EEC) No 835/86 of 20 March 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24.3.86 Official Journal of the European Communities No L 79/ 1 I (Acts whose publication is obligatory) COMISSION REGULATION (EEC) No 835/86 of 20 March 1986 altering the monetary compensatory amounts THE COMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (2), as amended by Regulation (EEC) No 3772/ 85 (3), Having regard to Commission Regulation (EEC) No 3155/ 85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (4), as amended by Regulation (EEC) No 3826/ 85 (5), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3598 / 85 (6), as last amended by Regulation (EEC) No 722/ 86 (7); Whereas Commission Regulation (EEC) No 3153/85 (8) lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas , in view of the spot market rates recorded, pursuant to Regulation (EEC) No 3153/85 , for the pound sterling during the period 12 to 18 March 1986 , the monetary compensatory amounts applicable to that country should be altered pursuant to point (a) of Article 5 (3) and Article 9 (2) of Regulation (EEC) No 1677/ 85 , HAS ADOPTED THIS REGULATION : Article 1 1 . The column headed 'United Kingdom' in Annex I to Regulation (EEC) No 3598 / 85 is replaced by that appearing in Annex I to this Regulation . 2 . Annexes II and III to Regulation (EEC) No 3598 / 85 are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 24 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1986 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 3 ) OJ No L 362 , 31 . 12 . 1985 , p . 24 . 4) OJ No L 310 , 21 . 11 . 1985 , p . 22 . 5 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . ') OJ No L 349 , 27 . 12 . 1985 , p . 1 . 7) OJ No L 67 , 10 . 3 . 1986, p . 1 . (') OJ No L 310 , 21 . 11 . 1985 , p. 4 . No L 79/2 Official Journal of the European Communities 24 . 3 . 86 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 10.01 B I 11,434 10.01 B II 19,886 10.02 11,548 10.03 11,434 10.04 11,000 10.05 B 11,434 10.07 B 11,434 10.07 C 11,434 11.01 A 13,826 11.01 B 13,986 11.02 A I a) 26,556 11.02 A I b) 14,932 11.01 C 11,663 11.01 D 11,220 11.01 E I 16,008 11.01 E II 5,145 ex 11.01 G (') 11,663 ex 11.01 G O 11,663 11.02 A II 11,779 11.02 A III 16,008 11.02 A IV 15,400 11.02 A V a) 1 O 16,580 11.02 A V a) 2 (4) 14,786 11.02 A V a) 2 16,580 11.02 A V b) 11,663 ex 11.02 A VII C) 11,663 ex 11.02 A VII (2) 11,663 11.02 B I a) 1 11,663 11.02 B I a) 2 aa) 11,220 11.02 B I a) 2 bb) 11,220 11.02 B I b) 1 16,008 11.02 B I b) 2 15,400 11.02 B II a) 11,663 11.02 B II b) 11,779 11.02 B II c) 11,663 ex 11.02 B II d) O 11,663 ex 11.02 B II d) O 11,663 11.02 C I 11,663 24 . 3 . 86 Official Journal of the European Communities No L 79/3 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 11.02 C II 11.02 C III 11.02 C IV 11.02 C V ex 1 1.02 C VI (') ex 11.02 C VI (2 ) 11.02 D I 11.02 D II 11.02 D III 11.02 D IV 11.02 D V ex 11.02 D VI C) ex 11.02 D VI O 11.02 E I a) 1 11.02 E I a) 2 11.02 E I b) 1 11.02 E I b) 2 11.02 E II a) 11.02 E II b) 11.02 E II c) ex 11.02 E II d) 2 (*) ex 11.02 E II d) 2 (2 ) 11.02 F I 11.02 F II 11.02 F III 11.02 F IV 11.02 F V ex 11.02 F VII (') ex 11.02 F VII (2 ) 11.02 G I 11.02 G II 11.07 A I a) 11.07 A I b) 11.07 A II a) 11.07 A II b) 11.07 B 11.08 A I C) 11.08 A III ( 5 ) 11.08 A IV C) 11.08 A V ( 5 ) 11.09 17.02 B II a) O 17.02 B II b) ( 7) 17.02 F II a) 17.02 F II b) 21.07 F II 23.02 A I a) 11,779 18,295 11,220 11,663 11,663 11,663 11,663 11,779 11,663 11,220 11,663 11,663 11,663 11,663 11,220 16,008 19,799 11,663 11,779 12,578 11,663 11,663 11,663 11,779 11,663 11,220 11,663 11,663 11,663 8,576 3,430 20,353 15,207 20,353 15,207 17,723 15,398 16,331 15,398 15,398 22,226 20,089 15,398 21,007 14,684 15,398 4,802 No L 79/4 Official Journal of the European Communities 24 . 3 . 86 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 23.02 A I b) 9,948 23.02 A II a) 4,802 23.02 A II b) 10,291 23.03 A I 20,395 23.07 B I a) 1 (') 1,372 23.07 B I a) 2 (s) (') 1,372 23.07 B I b) 1 (') 4,345 23.07 B I b) 2 (&gt;) C) 4,345 23.07 B I c) 1 (*) 8,576 23.07 B I c) 2 (8 ) (') 8,576 24 . 3 . 86 Official Journal of the European Communities No L 79/5 Notes (') Millet. (2) Grain sorghum. (3) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( 5) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight . For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a. x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. (') The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,282 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. ( 7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (*) If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 % ' or '30 % or more but less than 50 % ', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent . However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 79/6 Official Journal of the European Communities 24 . 3 . 86 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 01.03 A II a) 3,135 01.03 All b) 3,686 02.01 A III a) 1 4,794 02.01 A III a) 2 6,951 02.01 A III a) 3 5,369 02.01 A III a) 4 7,766 02.01 A III a) 5 4,171 ex 02.01 A III a) 6 aa) (') 7,766 ex 02.01 A III a) 6 aa) ( 2) 5,369 02.01 A III a) 6 bb) 5,369 02.05 A I 1,917 02.05 A II 2,109 02.05 B 1,150 02.06 B I a) 1 6,136 02.06 B I a) 2 6,711 02.06 B I a) 3 6,951 02.06 B I a) 4 5,369 02.06 B I a) 5 7,766 02.06 B I a) 6 4,171 ex 02.06 B I a) 7 aa) (') 7,766 ex 02.06 B I a) 7 aa) (2 ) 5,369 02.06 B I a) 7 bb) 5,369 02.06 B I b) 1 13,518 02.06 B I b) 2 10,642 02.06 B I b) 3 13,374 02.06 B I b) 4 6,951 ex 02.06 B I b) 5 aa) ( l ) ( 3 ) 13,518 ex 02.06 B I b) 5 aa) ( 2 ) (5 ) 6,951 02.06 B I b) 5 bb) ( 3 ) 6,951 16.01 A (4) 6,711 16.01 B I O C) (a) 11,265 16.01 B II (4) ( 5 ) (a) 7,670 16.02 A II 6,232 16.02 B III a) 1 6,471 ex 16.02 B III a) .2 aa) 11 (') 6,951 ex 16.02 B III a) 2 aa) 11 ( 7) 11,745 ex 16.02 B III a) 2 aa) 22 (6) 5,369 ex 16.02 B III a) 2 aa) 22 ( 7) 9,827 ex 16.02 B III a) 2 aa) 33 ( 5 ) ( 6) 5,369 ex 16.02 B III a) 2 aa) 33 ( 5) ( 7 ) 6,471 16.02 B III a) 2 bb) ( 5 ) 5,369 16.02 B III a) 2 cc) 3,212 24 . 3 . 86 Official Journal of the European Communities No L 79/7 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . (') Hams , fore-ends , shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ( 1 ). (3 ) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . (") If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin , which make part of these preparations . ( 5 ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under (6). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 79/ 8 Official Journal of the European Communities 24 . 3 . 86 PART 3 BEEF AND VEAL Monetary compensatory amounts l Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg  Live weight 01.02 A II (') 9,994  Net weight  02.01 All a) 1 18,989 02.01 All a) 2 15,191 02.01 All a) 3 22,787 02.01 All a) 4 aa) 15,191 02.01 A II a) 4 bb) 25,985 02.01 A lib) 1 (2) 16,890 02.01 All b)2 0 13,512 02.01 A lib) 3 ( 2) 21,113 02.01 A lib) 4 aa) O 13,512 02.01 All b) 4 bb) 1 1 (*) 21,113 02.01 A lib) 4 bb) 22 OO 21,113 02.01 All b) 4 bb) 33 O 21,113 02.06 CI a) 1 15,191 02.06 C I a) 2 21,687 ex 16.02 Bill b) 1 aa) O 21,687 . ex 16.02 B III b) 1 aa) O 12,992 ex 16.02 B III b) 1 aa) O 8,695 O The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . O The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a certi ­ ficate issued on conditions laid down by the competent authorities of the European Communities . ( 4) Products containing 80 % or more by weight of beef meat excluding offals and fat. (5 ) Products containing 60 % or more , but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat . 24 . 3 . 86 Official Journal of the European Communities No L 79/9 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr  100 pieces  01.05 A I 0,945 01.05 A II 0,447  100 kg  01.05 B I 1,752 01.05 B II 2,762 01.05 B III 2,489 01.05 B IV 1,864 01.05 B V 3,036 02.02 Ala) 2,201 02.02 Alb) 2,503 02.02 A I c) 2,727 02.02 A II a) 3,250 02.02 A II b) 3,946 02.02 A II c) 4,384 02.02 A III a) 3,556 02.02 A III b) 3,888 02.02 A IV a) 2,663 02.02 A IV b) 2,918 02.02 A V 4,338 02.02 B I a) 8,164 02.02 B I b) 5,593 02.02 B I c) 7,550 02.02 B II a) 1 3,000 02.02 B II a) 2 4,823 02.02 B II a) 3 4,276 02.02 B II a) 4 3,210 02.02 B II a) 5 4,771 02.02 B II b) 2,254 02.02 B II c) 1,560 02.02 B II d) 1 5,831 02.02 B II d) 2 4,261 02.02 B II d) 3 4,130 02.02 B II e) 1 5,637 02.02 B II e) 2 aa) 1,997 02.02 B II e) 2 bb) 3,595 02.02 B II e) 3 3,880 02.02 B II f) 5,483 02.02 B II g) 6,935 No L 79/ 10 Official Journal of the European Communities 24 . 3 . 86 Positive Negative CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr  100 kg  02.02 C 02.05 C 1,560 3,467  100 pieces  04.05 A I a) 1 04.05 A I a) 2 0,672 0,279  100 kg  04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 35.02 A II a) 1 35.02 A II a) 2 2,919 13,196 3,387 5,956 6,364 13,663 11,853 1,606 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 24 . 3 . 86 Official Journal of the European Communities No L 79/ 11 CC T he ad in g N o D es cr ip tio n N o te s N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of w he y o 0, 83 7 (d ) 04 .0 1 A II 0 I I I I 0, 83 7 (c ) 04 .0 1 B I 0 I I I I 0, 74 7 (c ) 04 .0 1 B II (,) n \ \ \ \ 0, 58 2 (c ) 04 .0 1 B II I (') (10 ) I l \ I l 0, 46 9 (c ) 04 .0 2 A II a) 1 C) I I I l I I l 11 ,0 90 04 .0 2 A II a) 2 0 I \ I I I I 7, 07 5 (d ) 04 .0 2 A II a) 3 \ ( ¢) I l I l | | I l 7, 07 5 (d ) 04 .0 2 A II a) 4 \ (') I I I I | | | | | | 5, 73 6 (d ) 04 .0 2 A II b) 1 o o I I I l \ \ | | 11 ,0 90 04 .0 2 A II b) 2 o o 7, 07 5 (d ) 04 .0 2 A II b) 3 | | 0) I l | | | | 7, 07 5 (d ) 04 .0 2 A II b) 4 I I C) I I I I l I I | | 5, 73 6 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e C) C) 0, 83 7 (d ) 1, 84 3 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e (') 0 0 C) 0, 66 9 (d ) 1, 84 3 (d ) 3, 01 &lt; » (d ) 3, 35 1 (d ) 04 .0 2 B I a) 0 I I | | I I I l | | 11 ,6 58 04 .0 2 B I b) 1 aa ) 0 \ \ | | I l I l 11 ,0 90 04 .0 2 B I b) 1 bb ) o | | I I I l \ 7, 07 5 (d ) 04 .0 2 B I b) 1 cc ) o | | I l I I 5, 73 6 (d ) l 04 .0 2 B Ib ) 2 aa ) 0 11 ,0 90 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 04 .0 2 B I b) 2 bb ) 0 7, 07 5 (d ) 04 .0 2 B I b) 2 cc ) o I l I I I I I 5, 73 6 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e C) o 0, 83 7 (d ) 2, 35 2 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e (3) o (3) (3) 0, 66 9 (d ) 2, 35 2 (d ) 3, 02 4 (d ) 3, 36 0 (d ) 04 .0 3 A O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e (4) (4) (4) - ( b) 19 ,4 71 19 ,9 58 04 .0 3 B | | (4) I l \ | | I - ( b) 04 .0 4 A I l o n I I | | l I I I 18 ,9 17 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t (5) | | I I \ 15 ,3 29 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e (5) n O C2 ) o o 5, 81 4 8, 53 3 12 ,4 24 04 .0 4 D I b) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o n o n 12 ,4 24 14 ,7 34 04 .0 4 D II I (5) I I I l I 14 ,7 34 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ian o Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk (5) c 1) 21 ,8 47 04 .0 4 E I b) 1 o n | | | | I I I 17 ,3 62 No L 79/ 12 Official Journal of the European Communities 24 . 3 . 86 24 . 3 . 86 Official Journal of the European Communities No L 79/ 13 C C T he ad in g N o D es cr ip tio n N o te s N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 4 E I b) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as we ll as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ees es ma nu fac tur ed ex clu siv ely fro m sh ee p or go at mi lk) of a wa ter co nte nt , ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no t ex ce ed in g 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk ) of a wa ter co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m att er co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e o n n o (s) 0 (12 )( 13) o n o n o (u )( i2) (1 3) e3 ) n (5 ) (5) o e3 ) (6) o C) C) C) 13 ,9 07 16 ,1 57 9, 56 1 12 ,6 53 4, 34 6 6, 42 4 16 ,1 57 21 ,8 47 12 ,6 17 0, 18 3 0, 57 2 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : (c) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : (d ) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : 0, 23 5 0, 21 5 0, 21 5 No L 79/ 14 Official Journal of the European Communities 24.3.86 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,20 . ( 3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of finished product , and, in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,28 ,  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984) and Regulation (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ,  the coefficient 0,50 where the butter is to be used in formula B products ,  in Regulation (EEC) No 2268 / 84 (OJ No L 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,91 ,  in Regulation (EEC) No 2278/84 (OJ No L 209 , 4 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,89 ,  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279 , 23 . 10 . 1984), the amount indicated shall be multiplied by the coefficient 0,56 . ( s ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and , where applicable, the refund in the exporting Member State , is less than 140 ECU per 100 kg. Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning ( 5), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5 ) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5 a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde, toepassing van voetnoot ( 5 ) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I, Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free- at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value , is less than 140 ECU per 100 kg . If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese , of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter , of 10 % or more . 24.3.86 Official Journal of the European Communities No L 79/ 15 (4) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . For milk powder or granules (other than whey) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/ 84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/ 100 kg Netherlands Fl / 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 1,198 2,397 3,595 4,494 5,034 5,393 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844 /77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,37 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : ( a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose : the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of the product, and, in particular :  the lactose content of the added whey. No L 79/ 16 Official Journal of the European Communities 24.3.86 (8) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0,51 . (n ) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 12) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79 , provided that the free-at-frontier value applicable for the cheese in question, if one has been hi J down , is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question , or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . (n) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account. 24 . 3 . 86 Official Journal of the European Communities No L 79/ 17 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr A. SUGAR  100 kg  3,723 3,107 17.01 A O 17.01 B (J) by 1 % of sucrose content and by 100 kg net of that product ( 4) 17.02 ex D II ( ») 17.02 E 17.02 F I (*) 21.07 F IV 0,0372 0,0372 0,0372 0,0372  for 100 kg on dry matter - B. ISOGLUCOSE 17.02 D I 21.07 Fill 3,723 3,723 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . (2 ) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . ( J ) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5) Other sugars and syrups excluding sorbose. (6) Caramelized sugars falling within heading No 17.01 . No L 79/ 18 Official Journal of the European Communities 24 . 3 . 86 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CCT heading No Positive Negative Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 17.04 D I a) 1,826 17.04 D I b) 1 1,132 17.04 D I b) 2 1,614 17.04 D I b) 3 aa) 2,095 17.04 D I b) 3 bb) 2,159 17.04 D I b) 4 2,504 17.04 D I b) 5 2,692 17.04 D I b) 6 2,880 17.04 D I b) 7 2,995 17.04 D I b) 8 3,183 17.04 D II a) 3,629 17.04 D II a) (1 }) 2,965 17.04 D II b) 1 3,412 17.04 D II b) 1 ( 15) 2,748 17.04 D II b) 2 4,061 17.04 D II b) 2 ( ») 3,397 17.04 D II b) 3 4,014 17.04 D II b) 3 ( 13 ) 3,516 17.04 D II b) 4 3,593 17.04 D II b) 4 ( 13 ) 3,327 18.06 B I 1,836 18.06 B II a) 3,292 18.06 B II a) (l5 ) 2,829 18.06 B II b) 4,659 18.06 B II b) ( 1S ) 3,955 18.06 C I 3,242 18.06 C I (") 2,511 18.06 C II a) 1 1,508 18.06 C II a) 2 1,843 18.06 C II b) 1 3,097 18.06 C II b) 1 ( 13 ) 2,732 18.06 C II b) 2 3,667 18.06 C II b) 2 ( 13 ) 3,135 18.06 C II b) 3 4,183 18.06 C II b) 3 (1J ) 3,452 18.06 C II b) 4 4,867 18.06 C II b) 4 O 3,937 18.06 D I a) O 7,322 18.06 D I b) (') ( ¢) 7,322 18.06 D II a) 1 3,499 18.06 D II a) 1 (,3 ) 2,967 24 . 3 . 86 Official Journal of the European Communities No L 79/ 19 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 1 00 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 18.06 D II a) 1 ( 15 ) 3,177 18.06 D II a) 2 ( ¢) 3,499 18.06 D II a) 2 (') ( 13) 2,967 18.06 D II a) 2 (8 ) ( ,5) 3,177 18.06 D II b) 1 10,024 18.06 D II b) 1 (n) 7,201 18.06 D II b) 1 ( 15) 8,313 18.06 D II b) 2 O 5,718 18.06 D II b) 2 (") 4,590 18.06 D II b) 2 ( ,2) 10,024 18.06 D II b) 2 ( ,3 ) 7,201 18.06 D II b) 2 ( 1S ) 8,313 18.06 D II c) 1 O 18.06 D II c) 2 O 19.02 B II a) 4 aa) (6) 1,132 19.02 B II a) 5 aa) (6) 1,698 19.03 A (7 ) 2,868 19.03 B I O 2,868 19.03 B II (7) 2,368 19.04 1,478 19.08 B I a) 1,675 19.08 B I b) 3,016 19.08 B II a) 0 19.08 B II b) 1 1,414 19.08 B II b) 2 3,569 19.08 B II b) 2 O 2,147 19.08 B II c) 1 1,749 19.08 B II c) 2 3,904 19.08 B II c) 2 ( 13) 2,482 19.08 B II d) 1 2,251 19.08 B II d) 2 4,406 19.08 B II d) 2 (") 2,984 19.08 B III a) 1 1,008 19.08 B III a) 2 3,702 19.08 B III a) 2 ( ») 1,924 19.08 B III b) 1 1,511 19.08 B III b) 2 3,666 19.08 B III b) 2 ( 1J ) 2,244 19.08 B III c) 1 2,348 19.08 B III c) 2 4,120 19.08 B III c) 2 ( 13 ) 2,698 19.08 B IV a) 1 1,441 19.08 B IV a) 2 2,878 19.08 B IV a) 2 ( 13 ) 1,930 19.08 B IV b) 1 1,800 19.08 B IV b) 2 3,694 19.08 B IV b) 2 ( ,3 ) 2,272 19.08 B V a) 1,729 19.08 B V b) 1,920 No L 79/20 Official Journal of the European Communities 24 . 3 . 86 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg 21.07 C I 1,836 21.07 C II a) 3,292 21.07 C II a) ( 15) 2,829 21.07 C II b) 4,659 21.07 C II b) O 3,955 21.07 D I a) 1 8,983 21.07 D I a) 2 10,259 21.07 D I b) 1 0,798 21.07 D I b) 2 1,254 21.07 D I b) 3 9,119 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) O 21.07 G II a) 1 ( «) O 2,280 21.07 G II a) 1 (') O (") 1,616 21.07 G II a) 1 ( ») (') H 1,877 21.07 G II a) 2 aa) (') (') 2,856 21.07 G II a) 2 aa) (') (') ( 1J) 2,192 21.07 G II a) 2 aa) (') (') ( 1S ) 2,453 21.07 G II a) 2 bb) ( «) (') 3,144 21.07 G II a) 2 bb) (') (') ( 1J) 2,480 21.07 G II a) 2 bb) (') (') ( ,s ) 2,741 21.07 G II a) 2 cc) (') (') 3,433 21.07 G II a) 2 cc) (') (') ( ,J) 2,769 21.07 G II a) 2 cc) ( «) (') (") 3,030 21.07 G II b) 1 (') (') 2,749 21.07 G II b) 1 (') O (13 ) 2,085 21.07 G II b) 1 (') (') H 2,346 21.07 G II b) 2 aa) (') (') 3,191 21.07 G II b) 2 aa) (8 ) (') ( 15) 2,527 21.07 G II b) 2 aa) (') (') (") 2,788 21.07 G II b) 2 bb) (') (') 3,479 21.07 G II b) 2 bb) (') O ( ,J) 2,815 21.07 G II b) 2 bb) (') O (,5 ) 3,076 21.07 G II c) 1 (') O 3,118 21.07 G II c) 1 ( «) O (,3) 2,454 21.07 G II c) 1 (') (') ( ,s ) 2,715 21.07 G II c) 2 aa) (') (9) 3,694 21.07 G II c) 2 aa) (') (') (") 3,030 21.07 G II c) 2 aa) (') (') ( 1S) 3,291 21.07 G II c) 2 bb) (') O 3,910 21.07 G II c) 2 bb) (') O (") 3,246 21.07 G II c) 2 bb) (') (') ( 1S) 3,507 21.07 G II d) 1 3,788 21.07 G II d) 1 (u) 3,124 21.07 G II d) 1 (") 3,385 24. 3. 86 Official Journal of the European Communities No L 79/21 Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 21.07 G II d) 2 4,292 21.07 G II d) 2 (1J) 3,628 21.07 G II d) 2 ( 1S) 3,889 21.07 G II e) 4,793 21.07 G II e) ( 13) 4,129 21.07 G II e) ( 15) 4,390 21.07 G III a) 1 4,559 21.07 G III a) 1 ( ») 3,231 21.07 G III a) 1 ( ,s) 3,754 21.07 G III a) 2 aa) 5,135 21.07 G III a) 2 aa) ( ») 3,807 21.07 G III a) 2 aa) ( ,5) 4,330 21.07 G III a) 2 bb) 5,423 21.07 G III a) 2 bb) (") 4,095 21.07 G III a) 2 bb) ( ,5) 4,618 21.07 G III b) 1 5,028 21.07 G III b) 1 ( ») 3,700 21.07 G III b) 1 ( ,s) 4,223 21.07 G III b) 2 5,470 21.07 G III b) 2 ( 13 ) 4,142 21.07 G III b) 2 ( 1S) 4,665 21.07 G III c) 1 5,397 21.07 G III c) 1 (") 4,069 21.07 G III c) 1 ( 1S ) 4,592 21.07 G III c) 2 5,901 21.07 G III c) 2 ( ») 4,573 21.07 G III c) 2 O 5,096 21.07 G III d) 1 6,067 21.07 G III d) 1 ( 1J ) 4,739 21.07 G III d) 1 H 5,262 21.07 G III d) 2 6,283 21.07 G III d) 2 ( ,J ) 4,955 21.07 G III d) 2 (") 5,478 21.07 G III e) 6,569 21.07 G III e) ( ») 5,241 21.07 G III e) ( 15 ) 5,764 21.07 G IV a) 1 6,839 21.07 G IV a) 1 ( I3 ) 4,847 21.07 G IV a) 1 ( ,s) 5,632 21.07 G IV a) 2 7,415 21.07 G IV a) 2 ( ,J ) 5,423 21.07 G IV a) 2 ( ,s ) 6,208 21.07 G IV b) 1 7,308 21.07 G IV b) 1 ( 15 ) 5,316 21.07 G IV b) 1 ( 15 ) 6,101 21.07 G IV b) 2 7,678 21.07 G IV b) 2 (1J) 5,686 21.07 G IV b) 2 H 6,471 21.07 G IV c) 7,677 No L 79/22 Official Journal of the European Communities 24 . 3 . 86 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 21.07 G IV c) ( 13 ) 5,685 21.07 G IV c) ( 15 ) 6,470 21.07 G V a) 1 10,259 21.07 G V a) 1 ( ,3 ) 7,270 21.07 G V a) 1 ( 1S) 8,447 21.07 G V a) 2 10,403 21.07 G V a) 2 (1J ) 7,414 21.07 G V a) 2 (15 ) 8,591 21.07 G V b) 10,594 21.07 G V b) (") 7,605 21.07 G V b) (") 8,782 21.07 G VI to IX ( 5) 29.04 C III a) 1 1,578 29.04 C III a) 2 2,816 29.04 C III b) 1 2,248 29.04 C III b) 2 4,004 35.05 A 1,735 38.19 T I a) 1,578 38.19 T I b) 2,816 38.19 T II a) 2,248 38.19 T II b) 4,004 24 . 3 . 86 Official Journal of the European Communities No L 79/23 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2 ) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX . (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (8 ) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (') The first and second parts of note (") shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (n ) Amount applicable to chocolate milk crumb as defined in note ( 10) above , if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 12) Amount applicable to products other than those falling under notes ( 10), (") above and (I3), ( 15 ) below . ( 1J ) Amount applicable to products other than those falling under note ( 15 ) below, if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. ( 1S ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. No L 79/24 Official Journal of the European Communities 24 . 3 . 86 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 1,103 1,040 1,377  Milk and milk products 0,971 0,971 1,103   1,040  1,377   Pigmeat 0,982 0,982 1,103   1,040  1,377  \  Sugar 0,982 0,982 1,103   1,040  1,377  l  Cereals 0,976 0,976 1,103   1,040  1,377   Eggs and poultry and albumins 0,982 0,982 1,103   1,040  1,377 '  I  Wine -l-l \-l 1,342  l  Processed products (Regulation Il \ \\\\ (EEC) No 3033/80): \lIIlllll  to be applied to charges 0,982 0,982 1,103   1,040  1,377  \  to be applied to refunds : \IllI\ I\  cereals 0,976 0,976 1,103   1,040  1,377  \  milk 0,971 0,971 1,103   1,040  1,377   sugar 0,982 0,982 1,103   1,040  1,377  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 3,00307 Bfrs/Lfrs 0,541172 Dkr 0,146796 DM 0,450129 FF 0,165815 FI 0,0484993 £ (Irl) 0,0443633 £ (UK) 9,13266 Dr 1 £ (UK) = 67,8366 Bfrs/Lfrs 12,2460 Dkr 3,31310 DM 10,1879 FF 3,73954 Fl 1,09579 £ (Irl) 2 254,12 Lit 206.234 Dr